DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 03/29/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
As previously mentioned, the current application has an effective filing date of 12/08/2010. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-8, 15-16, 20-22, and 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0029072 to Gabbay (hereinafter “Gabbay”) in view of US 2011/0137410 A1 to HaCohen (hereinafter “HaCohen”) (both references previously of record).
Regarding claim 1, Gabbay discloses (see abstract; Figs. 10-13; and [0062]-[0070]; see also Fig. 1-7 and [0020]-[0052] as per [0062]); a prosthetic heart valve (152, as shown in Figs. 10-13) having a compressed delivery configuration and an expanded deployed configuration (see at least [0022]), the prosthetic heart valve comprising: a self-expanding ([0033]) outer stent (12) having a tubular body (“outer sheath” of material, see [0040]-[0041]), and a cuff (inflow support structure 154, see Figs. 10-13 and [0062]-[0065]) extending from the tubular body (see Figs. 10-13 and [0062]-[0065]), a cuff covering (168) being disposed on the cuff (see Figs. 10-13 and [0066]), a leaflet structure (16 with leaflets 82, Fig. 2), the cuff including a plurality of radially extending loops  collectively defining a collar shape (as shown in Figs. 10-13, represented as inflow web portion 154, see also [0063]) and defining circumferential spaces between adjacent loops (e.g., where number 168 is shown in Fig. 11), the collar having a distal-facing side (side where #172 is shown in Fig. 11) and a proximal-facing side (side where #176 is shown in 
Gabbay further discloses (claim 2) wherein the cuff covering is capable of permitting the loops to articulate independently to conform to contours of an annulus of a native mitral or triscupid valve (see Figs. 6-7, 10-13, and [0049]-[0050]); (claim 4) wherein the cuff covering covers both the distal-facing side and the proximal-facing side of the collar and the radially outer ends of the loops (see Figs. 10-13 & [0066]); (claim 5) wherein the cuff covering covers both the distal-facing side and the proximal-facing side of the collar and defines a peripheral edge of the cuff that is spaced radially outwardly from the radially outer ends of the loops (see Figs. 10-13 and [0066]); (claim 6) wherein the cuff covering is formed at least in part of a biocompatible synthetic material (see [0027] and [0066]); (claims 7-8) wherein the loops are formed of a superelastic metal, wherein the superelastic material is a nickel-titanium alloy (see [0033] and [0063]); (claim 15) wherein the collar forms an angle with respect to the tubular body in a range of between about 60 degrees and about 150 degrees when deployed (see Figs . 13/5 and [0047]); and (claim 16) wherein the cuff is configured to form an atrially-located anchor for the valve without the need for any additional atrial anchoring (see Figs. 10-13; 6-7 and [0049]-[0050] & [0062]-[0070]).
Regarding claim 1, Gabbay fails to specifically disclose where the cuff is integral with the tubular body; wherein the leaflet structure is attached to an inner leaflet support member which is disposed within a lumen of the tubular body and attached to the outer stent so that the inner leaflet support 
With respect to the cuff being integral with the tubular body, it has been held that the mere act of using a one piece construction instead of separately attached structures in the prior art (in other words, making integral) is merely a matter of obvious engineering choice and, absent the claims showing insight that is contrary to the understandings and expectations of the art, making integral what is disclosed as separately attachable structures is obvious to one of ordinary skill in the art (see MPEP 2144.04(V)(B); In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Gabbay’s cuff and tubular body by making them integral, since this would constitute mere obvious engineering choice.
HaCohen discloses (see abstract; Figs. 1-3; and [0044]-[0060]), in the same field of endeavor, a prosthetic heart valve (20, Fig. 1) comprising a self-expanding outer stent (36 +38 + 46 + 48, see [0047]) having a tubular body  (defined in 38 + 48); an inner leaflet support member (flexible valve leaflet frame 40) disposed within a lumen of the tubular body (see Figs. 1-3) and attached to the outer stent (see Figs. 1-3 and [0047]) so that the inner leaflet support member is positioned radially within the outer stent in both the compressed delivery configuration and in the expanded configuration (see Figs. 2A-3 and [0045]-[0047] & [0055]-[0058]); and a prosthetic leaflet structure (44, see Fig. 1 and [0046]) attached to the inner leaflet support member (see [0045]); wherein a portion of the inner leaflet support member is KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a known mechanism to attach leaflets of a valve to a support stent, as either a) a simple substitution of one known mechanism (suturing of Gabbay) for another (HaCohen’s mechanism including valve leaflet frame 40, which is a known technique suitable for use as disclosed by Gabbay), or b) using a known technique of HaCohen, as Gabbay states that any known connecting means may be used to attach valve 76 to support structure 12.
Regarding claim 26, the combination of Gabbay and HaCohen, as discussed above for the reasons set forth above, would disclose wherein the prosthetic leaflet structure is directly attached to the inner leaflet support member so that the inner leaflet support member is able to provide spring-like tension to assist in proper orientation of the prosthetic leaflet structure, because HaCohoen discloses wherein the prosthetic leaflet structure is directly attached to the inner leaflet support member so that the inner leaflet support member is able to provide spring-like tension to assist in proper orientation of 
Regarding claim 28, the combination of Gabbay and HaCohen, as discussed above for the reasons set forth above, would disclose wherein the inner leaflet support member is a continuous and generally tubular wireform structure, because HaCohen discloses wherein the inner leaflet support member is a continuous and generally tubular wireform structure (as shown in Fig. 1).

Regarding claim 20, Gabbay discloses (see abstract; Figs. 10-13; and [0062]-[0070]; see also Fig. 1-7 and [0020]-[0052] as per [0062]); a prosthetic heart valve (152, as shown in Figs. 10-13) having a compressed delivery configuration and an expanded deployed configuration (see at least [0022]), the prosthetic heart valve comprising: a self-expanding ([0033]) outer stent (12) having a tubular body (“outer sheath” of material, see [0040]-[0041]), and a single cuff (inflow support structure 154, see Figs. 10-13 and [0062]-[0065]) extending from the tubular body (see Figs. 10-13 and [0062]-[0065]), a cuff covering (168) being disposed on the cuff (see Figs. 10-13 and [0066]), a leaflet structure (16 with leaflets 82, Fig. 2), the cuff including a plurality of radially extending loops and defining circumferential spaces between adjacent loops (as shown in Figs. 11-13, indicated by #168 in Figs. 11-12); (e.g., where number 168 is shown in Fig. 11), the cuff having a distal-facing side (side where #172 is shown in Fig. 11) and a proximal-facing side (side where #176 is shown in Fig. 11), the cuff covering covering the entirety of the distal-facing side and the proximal facing side of the cuff (see Figs. 11-13 and [0066]) and extending between the radially outer ends of the loops across all of the circumferential spaces (as shown in Figs. 11-3, indicated by #168 in Figs. 11-12); wherein in the compressed delivery configuration of the prosthetic heart valve, no portion of the cuff radially overlaps the outer stent (see Fig. 13, the 
Gabbay further discloses (claim 21) wherein the cuff covering covers both the distal-facing side and the proximal-facing side of the cuff and defines a peripheral edge of the cuff that is spaced radially outwardly from the radially outer ends of the loops (see Figs. 10-13 and [0062]-[0070]); and (claim 22) wherein the cuff is configured to form an atrially-located anchor for the valve without the need for any additional atrial anchoring (see Figs. 10-13; 6-7 and [0049]-[0050] & [0062]-[0070]).
Regarding claim 20, Gabbay fails to specifically disclose where the cuff is integral with the tubular body; and wherein the leaflet structure is attached to an inner leaflet support member which is disposed within a lumen of the tubular body and attached to the outer stent so that the inner leaflet support is positioned radially within the outer stent in both the compressed delivery configuration and in the expanded deployed configuration such that, when the prosthetic leaflet structure is attached to the inner leaflet support member, an entirety of the prosthetic leaflet structure is positioned radially within the outer stent in both the compressed delivery configuration and the expanded deployed configuration, wherein the inner leaflet support member is collapsible and expandable; and wherein the prosthetic leaflet structure is attached to the inner leaflet support member in both the compressed delivery configuration and the expanded deployed configuration.
With respect to the cuff being integral with the tubular body, it has been held that the mere act of using a one piece construction instead of separately attached structures in the prior art (in other words, making integral) is merely a matter of obvious engineering choice and, absent the claims showing insight that is contrary to the understandings and expectations of the art, making integral what is disclosed as separately attachable structures is obvious to one of ordinary skill in the art (see MPEP 2144.04(V)(B); In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Therefore, it would have been obvious to one having 
HaCohen discloses (see abstract; Figs. 1-3; and [0044]-[0060]), in the same field of endeavor, a prosthetic heart valve (20, Fig. 1) comprising a self-expanding outer stent (36 +38 + 46 + 48, see [0047]) having a tubular body  (defined in 38 + 48); an inner leaflet support member (flexible valve leaflet frame 40) disposed within a lumen of the tubular body (see Figs. 1-3) and attached to the outer stent (see Figs. 1-3 and [0047]) so that the inner leaflet support member is positioned radially within the outer stent in both the compressed delivery configuration and in the expanded configuration (see Figs. 2A-3 and [0045]-[0047] & [0055]-[0058]); and a prosthetic leaflet structure (44, see Fig. 1 and [0046]) attached to the inner leaflet support member (see [0045]); wherein a portion of the inner leaflet support member is independently moveable with respect to the outer stent in a fully implanted condition of the prosthetic heart valve (see [0045], flexible and comprises nitinol, thus capable of flexing and therefore moving relative to 36 +38 + 46 + 48; such as responding to forces of leaflets 44 opening and closing), and wherein the inner leaflet support member is collapsible and expandable (see [0055]-[0058]) wherein the prosthetic leaflet structure is attached to the inner leaflet support member in both the compressed delivery configuration and the expanded deployed configuration (see Figs. 1-2 and [0055]-[0058]) as a known technique for attaching leaflets to a support stent (see [0045]-[0047], the leaflets are coupled to flexible valve leaflet frame 40, which is coupled to valve leaflet frame fabric 42, which is coupled to fabric sleeve 34, which is coupled to the annular valve ring 24 – these structures are used to couple the leaflets to the upper/lower skirt frames 36/46 as per [0047]).  Note that Gabbay discloses that valve 76 can be coupled with support structure 12 via sutures or other known connecting means (see [0036]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of either a) simple substitution of one known element for another to obtain predictable results, or b) use of known technique to improve similar devices in the same way  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a known mechanism to attach leaflets of a valve to a support stent, as either a) a simple substitution of one known mechanism (suturing of Gabbay) for another (HaCohen’s mechanism including valve leaflet frame 40, which is a known technique suitable for use as disclosed by Gabbay), or b) using a known technique of HaCohen, as Gabbay states that any known connecting means may be used to attach valve 76 to support structure 12.
Regarding claim 27, the combination of Gabbay and HaCohen, as discussed above for the reasons set forth above, would disclose wherein the prosthetic leaflet structure is directly attached to the inner leaflet support member so that the inner leaflet support member is able to provide spring-like tension to assist in proper orientation of the prosthetic leaflet structure, because HaCohen discloses wherein the prosthetic leaflet structure is directly attached to the inner leaflet support member so that the inner leaflet support member is able to provide spring-like tension to assist in proper orientation of the prosthetic leaflet structure (see Fig. 1 and [0045], flexible and made of nitinol so capable of providing spring-like tension) and therefore the combination device would result in the leaflet structure directly attached to the inner leaflet support member.
Regarding claim 29, the combination of Gabbay and HaCohen, as discussed above for the reasons set forth above, would disclose wherein the inner leaflet support member is a continuous and generally tubular wireform structure, because HaCohen discloses wherein the inner leaflet support member is a continuous and generally tubular wireform structure (as shown in Fig. 1).

Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabbay in view of HaCohen, as applied to claim 1 above, and further in view of US 2010/0036479 A1 to Hill et al. (hereinafter "Hill") (previously of record).
The combination of Gabbay and HaCohen discloses the invention substantially as claimed and as discussed above, however, with respect to claims 3 and 9, the combination fails to specifically disclose wherein the loops have different lengths, defining an elongated collar; or wherein each of the loops has a length that is different from an adjacent loop.  Hill discloses a stent frame for a heart valve device (see abstract; Figs. 5-9; and [0043]-[0055]) comprising a stent (30) having a cuff (38) defined by a plurality of radially extending loops (flanges 44) in the shape of a collar, wherein the loops 44 can be configured differently from each other ([0053]) in the same field of endeavor for the purpose of providing flanges with different configurations to meet the particular requirements of the locations in which the stent frame may be implanted (see [0049]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination’s device by providing loops (24) having differing lengths, as taught by Hill, in order to provide a collar having flanges or “support features” with different configurations to meet the particular requirements of the locations in which the stent frame may be implanted, for example in Gabbay's Fig. 7, where the mitral valve annulus' 112 "shelf" has different depths around the annulus which would necessitate shorter support features for a shorter depth but would allow for a larger support feature in areas of longer depth to provide enhanced support.

Claims 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabbay in view of HaCohen, as applied to claim 1 above, and further in view of US 2012/0059487 A1 to Cunanan et al. (hereinafter "Cunanan") (previously of record).
The combination of Gabbay and HaCohen discloses the invention substantially as claimed and as discussed above, including wherein Gabbay discloses that the cuff covering is formed from pericardium (see [0027] and [0066]), however, with respect to claims 10-14, the combination fails to specifically disclose wherein the pericardium (tissue) is cross-linked stabilized tissue derived from .

Claims 19 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabbay in view of HaCohen, as applied to claims 1 and 20 above, respectively, and further in view of US 2009/0276040 A1 to Rowe et al. (hereinafter "Rowe") (previously of record).
The combination of Gabbay and HaCohen discloses the invention substantially as claimed as discussed above, however, with respect to claims 19 and 24-25, the combination fails to specifically disclose (claims 19 and 24) at least one tether coupled to the tubular body for anchoring the prosthetic valve to tissue; and (claim 25) at least one tether having a first end coupled to the tubular body and a second end, the second end configured to extend through a wall of a ventricle of a heart and to be anchored to the epicardium of the heart, and to withstand ventricular force on the prosthetic heart 
Rowe discloses (see abstract; Figs. 1-2A & 5/9; and [0034]-[0046] and [0055]) a prosthetic mitral valve assembly (see Figs. 1-2A and [0034]) comprising a self-expanding prosthetic heart valve (10, Figs. 1-2A and [0034]) having a tubular body (stent 10) and a leaflet structure (18, Fig. 2A and [0037]) disposed within a lumen of the tubular body (as shown in Fig. 2A) and further discloses wherein at least one tether (80, Fig. 5 or 160, Fig. 9) is coupled to the stent for anchoring the prosthetic valve to tissue (see Figs. 5/9 and [0046]/[0055]); and further discloses at least one tether (80, Fig. 5 or 160, Fig. 9) having a first end coupled to the stent (Figs. 5/9; [0046]/[0055]) and a second end (near #84, Fig. 5 and/or near #164, Fig. 9), the second end configured to extend through a wall of a ventricle of a heart and to be anchored to the epicardium of the heart (as shown in Figs. 5/9, see also [0046] and [0055]), fully capable of withstanding ventricular force on the prosthetic heart valve during systole when the tubular body is disposed in the annulus of a native heart valve associated with the ventricle (see [0046]/[0055]) in the same field of endeavor for the purpose of stabilizing the mitral valve assembly during cyclic loading caused by the beating heart by preventing upward movement of the mitral valve assembly (see [0046]/[0055]).  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the combination's valve assembly with the tether taught by Rowe in order to stabilize the mitral valve assembly during cyclic loading caused by the beating heart by preventing upward movement of the mitral valve assembly.  Gabbay's modified valve assembly would still have the cuff seated in the atrium associated with the ventricle (Figs. 6-7 of Gabbay).  

Response to Arguments
Applicant’s arguments with respect to claims 1-16, 19, 20-22, and 24-29 as amended have been considered but are not persuasive in light of the rejection above (note that although the same combination of references are used, the embodiment cited in Gabbay is different).
Applicant alleges that Gabbay’s fixation support member 14 overlaps the support structure 12, and it would not be obvious to remove or eliminate the outflow portion 22 of fixation support structure 10 to eliminate radial overlap with support structure 12.  As cited above, a different embodiment of Gabbay is utilized where the primary difference is that the inflow support structure 154 and outflow support structure 156 are separate structures (see at least [0063]).  As such, only the inflow support structure is cited as corresponding to the claimed “cuff”.  Note that the claims use the open-ended transition word “comprising”, which does not preclude the presence of additional structures in the prior art disclosure (such as outflow support structure 156).  See MPEP 2111.03.  Since the structures in this embodiment are separate, and the structure and function of inflow support structure 154 tracks with the claimed cuff, the BRI of “cuff” allows treatment of inflow support structure 154 alone as corresponding to the claimed cuff, and therefore outflow support structure is merely an additional structure present in the disclosure.  Since there is no radial overlap between inflow support structure 154 and support structure 12 (this is at least partially admitted by Applicant’s arguments at the top of page 9), the combination of references therefore renders obvious the claims as amended.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SHAUN L DAVID/Primary Examiner, Art Unit 3771